IN THE SUPREME COURT OF TENNESSEE
                              AT JACKSON
                                November 6, 2013 Session

                   STATE OF TENNESSEE v. MARCUS POPE

              Appeal by Permission from the Court of Criminal Appeals
                         Criminal Court for Shelby County
                     No. 1100886    John T. Fowlkes, Jr., Judge


               No. W2012-00033-SC-R11-CD - Filed December 30, 2013


The defendant, convicted of aggravated robbery and aggravated burglary, and sentenced to
concurrent terms of ten and six years respectively, appealed, challenging the sufficiency of
the evidence. The Court of Criminal Appeals affirmed the convictions and sentences,
holding that the evidence of identification was sufficient as to both convictions and, as to the
aggravated burglary, holding that the victim had not given his “effective consent” to the entry
of the residence. We granted the application for permission to appeal to determine whether
the evidence, circumstantial or direct, was sufficient to establish both convictions. Because
the jury had the prerogative to reject the alibi testimony offered by the defendant, the
identification evidence was sufficient as to both offenses. The aggravated robbery conviction
is, therefore, affirmed. As to the aggravated burglary, however, the evidence is insufficient
as a matter of law to support the conviction because there was no evidence that the Defendant
engaged in an act of “deception,” as defined by statute, in the context of “effective consent.”
The aggravated burglary conviction is, therefore, reversed and the charge dismissed. We
remand for a new trial on the lesser included offenses of aggravated criminal trespass and
criminal trespass.

   Tenn. R. App. P. 11 Appeal by Permission; Judgment of the Court of Criminal
   Appeals Affirmed in Part and Reversed in Part; Remanded to the Trial Court

G ARY R. W ADE, C.J., delivered the opinion of the Court, in which J ANICE M. H OLDER,
C ORNELIA A. C LARK, W ILLIAM C. K OCH, J R., and S HARON G. L EE, JJ., joined.

Stephen Bush, Public Defender, and Phyllis Aluko (on appeal) and Dianne Thackery (at
trial), Assistant Public Defenders, for the appellant, Marcus Pope.

Robert E. Cooper, Jr., Attorney General and Reporter; William E. Young, Solicitor General;
Andrew C. Coulam, Assistant Attorney General; Amy P. Weirich, District Attorney General;
and Muriel Malone, Assistant District Attorney General, for the appellee, State of Tennessee.
                                           OPINION
                              I. Facts and Procedural History
        Carl Brown (the “victim”) sold candy, drinks, and other snacks from his one-bedroom
residence in the South Memphis community. On the afternoon of August 12, 2010, he was
robbed by two men of several items of merchandise and $300 to $400 in cash. A police
officer arrived at the scene at 1:56 p.m., within minutes after the robbery. On the following
day, the victim identified one of the robbers, Marcus Pope (the “Defendant”), from an array
of photographs presented by Memphis Police Officer Timothy Foster, who led the
investigation. Based on the identification, an arrest warrant was issued for the Defendant.
He was ultimately indicted for aggravated robbery, aggravated burglary, and the employment
of a firearm during the commission of a dangerous felony.

        At trial, the victim, who had lived in the South Memphis area for over five years,
testified that he supplemented his disability income by selling from his home such items as
candy, popcorn, sodas, and ice cream to the people of his neighborhood. He explained that
he had developed the business concept as a convenience to his community because the
nearest store was a mile or a mile and a half away. The victim, who used both a “scooter”
and a cane to move about the interior of his residence, testified that he typically made all
sales through a window because he had been robbed on prior occasions. He described the
Defendant as a regular customer who had been coming to his residence for at least a year and
who was often accompanied by the mother of his children and her sister, both of whom lived
in the neighborhood. According to the victim, approximately two weeks prior to the robbery,
he had noticed the Defendant with a male companion. On the two days preceding the day
of the robbery, the companion had arrived at the victim’s residence, asked to purchase a
drink, and been served through the window. When the Defendant arrived with his
companion on the day of the robbery, the victim invited the two men to enter his residence
because he “felt so comfortable with [the Defendant].”

        After they entered the residence, the victim turned his back and, as he walked to his
“scooter” in the living room, the Defendant’s companion “ran towards [the money] change
box.” While the victim was “scuffling” with the companion and “biting him on the hand,”
the Defendant “came up and hit [the victim] in [his] head.” The victim testified that he
“might have blanked out for a second but [he] woke up begging for [his] life,” telling the two
men, “[Y]ou all get what you want, just don’t kill me.” The Defendant’s companion, who
was holding a gun, “stood right over [the victim]” while the Defendant “rummag[ed] through
[the] house” and removed from the floor anything that the victim may have been able to use
in self-defense. The victim stated that “they” found $300 or $400 in his pocket and that
“they” also took knickknacks, snacks, and a jar of pennies. According to the victim, the
Defendant then tied him with a telephone cord and asked, “[W]hy [are] you trying to put up
a struggle, old man?” The victim also recalled that the Defendant’s companion, before

                                             -2-
leaving, “sprayed [him] with some mace.” He described the robbery as lasting “about six
minutes.” After the two men left the residence, the victim struggled free within “half a
minute,” went to the doorway, and shouted for help. A passerby stopped and called 911.
Although the victim claimed to know the Defendant by sight, he could not recall the
Defendant’s name when interviewed by the police. As a part of the police investigation
process, the victim provided a description of the Defendant—“nineteen, stands about [5' 4"
or 5' 5"], dark complexion”—and identified him from a photographic lineup. He again made
a positive identification at trial.

       On cross-examination, the victim admitted that he would occasionally allow customers
to come inside his residence, especially small children. He insisted, however, that he
ordinarily made all sales through the window. He acknowledged that he received a
“disability check from the government,” and explained that he did not make enough money
to be required to pay income tax or otherwise report his earnings from sales to the Social
Security Administration. Upon further questioning, the victim conceded that he had been
convicted in 2001 for selling less than a half a gram of cocaine for which he had received a
three-year probated sentence.

       At the conclusion of the State’s proof, the trial court granted the Defendant’s motion
for acquittal as to the charge of employing a firearm during a dangerous felony.

        The Defendant’s mother, Lovie Pope, was offered as an alibi witness for the defense.
She claimed that the Defendant was at her three-bedroom home in Whitehaven, a fifteen- or
twenty-minute drive from the victim’s residence, when she received a call about the robbery
at “ten or ten-thirty” in the morning. She admitted, however, that she had failed to inform
the police of her claim that the Defendant was at her residence for the entire day. Marquita
Pope, the Defendant’s sister, knew the victim and had purchased items at his residence, but
she also maintained that at the time of the robbery the Defendant was at the residence she
shared with him, his children, her brother, and her parents. When asked why she did not
inform the police of her claims, she explained that she “didn’t know who to talk to.” She
further acknowledged that because she occupied a separate bedroom, she was unable to
actually see the Defendant at all times on the date of the robbery. The Defendant’s brother,
Marquez Pope, also claimed to be an alibi witness. Pope, who knew the victim as “the candy
man,” testified that he had made several purchases at the victim’s residence in the past. He
contended that the Defendant did not leave the family residence on the day of the robbery,
but he admitted that he was asleep part of the time in a separate bedroom, could not account
for the Defendant’s whereabouts for portions of the day, and did not contact the police to
make a statement. Pope also acknowledged that someone in the family had probably left the
residence to walk to a store that day, possibly for cigarettes, but he could not recall which
family member did so.

                                             -3-
        The Defendant chose to testify. He admitted that he was familiar with the victim as
“candy man,” having gone to his residence “once a month” or so, when his children visited
their grandparents, but he denied being involved in the robbery. He stated that he lived with
his mother, his brother, his sister, his sister’s baby, and his two young sons, and contended
that he was at his residence at the time of the robbery.

       Walter Burns, a patrol officer with the Memphis Police Department, testified as a
rebuttal witness for the State. As the first officer on the scene, he found that the victim had
suffered “a gash at the top of his head.” According to Officer Burns, the first report of the
robbery to the police was between 1:40 and 1:45 p.m.

       After closing arguments, the trial court instructed the jury on the charges of
aggravated robbery and aggravated burglary and their respective lesser included offenses,
including all applicable definitions, except for the definition of “deception” as it relates to
the “effective consent” of the victim, an element of the offense of aggravated burglary.
Neither the State nor the Defendant lodged an objection to the instructions.

       The jury found the Defendant guilty of aggravated robbery, a Class B felony, and
aggravated burglary, a Class C felony, implicitly rejecting the alibi defense and the claim of
misidentification. The trial court imposed concurrent, Range I sentences of ten and six years,
respectively. On direct appeal, the Court of Criminal Appeals affirmed the convictions and
sentences. In the application for permission to appeal, the Defendant argued that the
evidence of identity was insufficient to support either the aggravated robbery or the
aggravated burglary and further contended, as to the aggravated burglary, that he entered the
residence with the consent of the victim, thereby precluding a conviction for that offense.
This Court granted the application to consider the sufficiency of the convicting evidence for
each crime and, more particularly, whether the Defendant’s entry of the residence was
without the “effective consent” of the victim.

                                   II. Standards of Review
                                  A. Statutory Construction
       The standard of review for statutory construction is de novo. State v. Edmondson, 231
S.W.3d 925, 927 (Tenn. 2007). When the meaning of certain statutory language, such as the
term “effective consent,” is in question, well-established canons of construction apply. Penal
statutes are to be construed giving fair import to their terms in a way that promotes justice
and effectuates the objectives of the criminal code. Tenn. Code Ann. § 39-11-104 (2010).
The function of the judiciary is to carry out legislative intent without broadening the statute
beyond its intended scope. Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678
(Tenn. 2002). There is a presumption that every word in a statute has meaning and purpose
and should be given full effect so long as the obvious intention of the General Assembly is

                                              -4-
not violated by so doing. In re C.K.G., 173 S.W.3d 714, 722 (Tenn. 2005). A closely related
principle, expressio unius est exclusio alterius, provides “that where the legislature includes
particular language in one section of a statute but omits it in another section of the same act,
it is generally presumed that the legislature acted purposefully in the subject included or
excluded.” State v. Loden, 920 S.W.2d 261, 265 (Tenn. Crim. App. 1995); see also State v.
Hawk, 170 S.W.3d 547, 551 (Tenn. 2005). When a statute is clear, courts simply apply the
plain meaning without complicating the task. Eastman Chem. Co. v. Johnson, 151 S.W.3d
503, 507 (Tenn. 2004).

                               B. Sufficiency of the Evidence
       Our standard of review of the evidence, both direct and circumstantial, is limited.
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). We must afford the State “the
strongest legitimate view of the evidence and all reasonable inferences that may be drawn
therefrom.” State v. Vasques, 221 S.W.3d 514, 521 (Tenn. 2007) (citing State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978)). The relevant question is whether, after reviewing the
evidence in the light most favorable to the State, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt. See Tenn. R. App. P. 13(e);
Jackson v. Virginia, 443 U.S. 307, 319 (1979). “Because a verdict of guilt removes the
presumption of innocence and raises a presumption of guilt, the criminal defendant bears the
burden on appeal of showing that the evidence was legally insufficient to sustain a guilty
verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838
S.W.2d 185, 191 (Tenn. 1992)). Although we review de novo the application of the law to
the facts, Jordan v. Knox Cnty., 213 S.W.3d 751, 763 (Tenn. 2007) (citing State v. Thacker,
164 S.W.3d 208, 247-48 (Tenn. 2005)), we cannot substitute our own inferences for those
drawn by the factfinders at trial, State v. Lewter, 313 S.W.3d 745, 747-48 (Tenn. 2010).

                                        III. Analysis
                                 A. Identification and Alibi
        As to each conviction, the Defendant argues that the victim’s identification “is
questionable when compared with the testimony of the Defendant [and three alibi witnesses]
that he was not even in that part of town at the time of the robbery.” He also challenges the
sufficiency of the evidence as to theft, a statutory element of both aggravated robbery and
aggravated burglary, and the use of a deadly weapon or the infliction of bodily injury,
alternative statutory elements of aggravated robbery.1

       A “[r]obbery is the intentional or knowing theft of property from the person of another
by violence or putting the person in fear.” Tenn. Code Ann. § 39-13-401(a) (2010). The


        1
          Our analysis in this section does not address the issue of whether, as to the aggravated burglary,
the entry was without the effective consent of the victim.

                                                    -5-
robbery is aggravated when “[a]ccomplished with a deadly weapon” or “[w]here the victim
suffers serious bodily injury.” Id. § 39-13-402(a)(1), (2) (2010). Aggravated burglary is
more particularly defined in the next section of this opinion, but, in essence, involves the
entry of “a habitation” with the intent to commit, among other things, a theft. Id. §§ 39-14-
402(a)(1), -403(a) (2010). As a statutory element of both aggravated robbery and aggravated
burglary, a person commits a “theft” when, “with intent to deprive the owner of property, the
person knowingly obtains or exercises control over the property without the owner’s effective
consent.” Id. § 39-14-103(a) (2010 & Supp. 2013). Criminal responsibility is an alternative
theory under which the State may establish guilt based upon the conduct of another. Id. § 39-
11-402 (2010). Under the theory of criminal responsibility, the evidence must establish that
a defendant in some way knowingly and voluntarily shared in the criminal intent of the crime
and promoted or assisted its commission. Dorantes, 331 S.W.3d at 386. Presence and
companionship with the perpetrator before, during, and after the commission of the crime are
circumstances upon which a juror may infer the defendant’s participation. Id.

        Here, there was evidence that the Defendant and his companion first entered the
residence of the victim and then, by the use of a gun and the infliction of injury forcibly, took
several items of property and $300 or $400 in cash. During the course of the robbery, the
victim was struck from behind and briefly lost consciousness. When he awoke, he begged
for his life. The victim knew the Defendant by sight as a regular customer and recalled that
the Defendant often came to his residence accompanied by the mother of his children and her
sister, both of whom lived nearby. When interviewed by the police shortly after the robbery,
the victim provided a description of the Defendant and identified him from a photographic
lineup. The victim also identified the Defendant at trial. From all of this, it is our view that
the jury acted within its prerogative by accrediting the testimony of the victim and by
concluding from the evidence, both direct and circumstantial, that the Defendant was guilty
of aggravated robbery and, assuming a lack of “effective consent” to enter the residence, that
the Defendant was also guilty of aggravated burglary.

       Moreover, the jury was entitled to reject the testimony of the Defendant and that of
his mother, his sister, and his brother, all of whom claimed that the Defendant was at a
residence they shared in Whitehaven, a fifteen- or twenty-minute drive from the residence
of the victim in South Memphis. In the resolution of questions of fact, such as those
presented by evidence of alibi or the identity of the perpetrator, “the jury bears the
responsibility of evaluating the conflicting evidence and accrediting the testimony of the
most plausible witnesses.” State v. Hornsby, 858 S.W.2d 892, 897 (Tenn. 1993); see also
Forbes v. State, 559 S.W.2d 318, 324 (Tenn. 1977) (“[T]he credibility of alibi witnesses and
the weight to be given their testimony are within the exclusive province of the jury.”). “The
choice of which witnesses to believe and which to disbelieve is a matter entrusted to the
jury.” State v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005) (citing Bolin v. State, 405

                                               -6-
S.W.2d 768, 771 (Tenn. 1966)); see also State v. Bonds, 189 S.W.3d 249, 256 (Tenn. Crim.
App. 2005) (“It is well-settled law in Tennessee that ‘the testimony of a victim, by itself, is
sufficient to support a conviction.’” (quoting State v. Strickland, 885 S.W.2d 85, 87 (Tenn.
Crim. App. 1993); State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981))).
Under these circumstances, the jury had the authority to accredit the victim’s identification
of the Defendant and to discredit altogether the alibi testimony of the Defendant and his
family.

                                     B. Effective Consent
        The more difficult issue is whether the victim’s invitation to the Defendant to enter
the residence precluded the aggravated burglary conviction. A person commits aggravated
burglary when, “without the effective consent of the property owner[, the person e]nters a
[habitation] with intent to commit a felony, theft or assault.” Tenn. Code Ann. §§ 39-14-
402(a)(1), -403(a) (emphasis added); see also id. § 39-14-401(1)(A) (2010) (defining a
“habitation” as “any structure . . . designed or adapted for the overnight accommodation of
persons”). “‘Effective consent’ means assent in fact, whether express or apparent, including
assent by one legally authorized to act for another.              Consent is not effective
when . . . [i]nduced by deception . . . .” Id. § 39-11-106(a)(9)(A) (2010 & Supp. 2013). An
aggravated burglary may, therefore, be committed by deception, which takes place when

       (A) . . . a person knowingly:

              (i) Creates or reinforces a false impression by words or conduct,
              including false impressions of fact, law, value or intention or
              other state of mind that the person does not believe to be true;
              [or]

              ....

              (iii) Fails to correct a false impression of law or fact the person
              knows to be false and:
                      (a) The person created; or
                      (b) Knows is likely to influence another[.]

              ....

       (B) “Deception” does not include falsity as to matters having no pecuniary
       significance or puffing by statements unlikely to deceive ordinary persons in
       the group addressed[.]



                                              -7-
Id. § 39-11-106(a)(6)(A), (B) (emphasis added).

         In this instance, the trial judge, when providing the definitions relevant to the charge
of aggravated burglary, instructed the jury that “‘[e]ffective consent’ means assent in fact,
whether express or apparent, including assent by one legally authorized to act for another.
Consent is not effective when induced by deception or coercion.” (Emphasis added.)2 The
trial judge did not, however, instruct the jury as to the statutory definition of “deception” or
the limitation in subsection (B). As noted, neither the State nor the Defendant objected at
trial to the instructions, and the omission of the statutory definition of “deception” has not
been presented or argued in this appeal. Nevertheless, we must consider the ultimate
question of whether the evidence presented at trial sufficiently established that the Defendant
committed an aggravated burglary as defined by statute. See State v. Cecil, 409 S.W.3d 599,
609 & n.9 (Tenn. 2013) (explaining why, as a matter of due process, appellate review of the
sufficiency of the evidence depends upon the jury receiving instructions as to each and every
element of the crime). More specifically, we must determine whether any rational trier of
fact, if given the complete and accurate statutory definition, could have found beyond a
reasonable doubt that the Defendant gained entry by “deception”—either by words or
conduct creating or reinforcing “false impressions of fact, law, value or intention or other
state of mind,” or by failing to correct “a false impression of law or fact.” Tenn. Code Ann.
§ 39-11-106(a)(6)(A)(i), (iii).

        By the unambiguous terms of our statute, deception may involve an affirmative act
by a criminal actor—as when a person creates or reinforces a false impression of law, fact,
value, intention, or other state of mind—but also may involve a passive act, as when a person
fails to correct a false impression of law or fact. There is a key distinction, however, in the
statutory language as to the types of affirmative acts that may qualify as deception and the
types of passive acts that may qualify as deception. An affirmative act of deception may
occur when a person uses words or conduct to create or reinforce “false impressions of fact,
law, value or intention or other state of mind.” Id. § 39-11-106(a)(6)(A)(i) (emphasis added).
A passive act of deception, on the other hand, only occurs if a person fails to correct “a false
impression of law or fact.” Id. § 39-11-106(a)(6)(A)(iii) (emphasis added). Noticeably
absent is a failure to correct a false impression of intention or other state of mind. Based

       2
           “Coercion,” which is not at issue in this case,

       means a threat, however communicated, to: [c]ommit any offense; [w]rongfully accuse any
       person of any offense; [e]xpose any person to hatred, contempt or ridicule; [h]arm the credit
       or business repute of any person; or [t]ake or withhold action as a public servant or cause
       a public servant to take or withhold action[.]

Id. § 39-11-106(a)(3)(A)–(E).

                                                      -8-
upon our principles of statutory construction, we must presume that the General Assembly’s
exclusion of “value or intention or other state of mind” in subsection (iii), which is included
in subsection (i), was purposeful. See Hawk, 170 S.W.3d at 551; Loden, 920 S.W.2d at 265.

       Tennessee is one of few states that has a statutory definition of “deception,” in the
context of a burglary offense, which includes a passive act—a failure to correct a false
impression that induces the property owner’s consent at the time of entry. Cf. Alaska Stat.
Ann. §§ 11.46.180(a), 11.81.900(b)(18)(B) (West 2013) (defining “theft by deception” to
include the failure to correct a false impression that the defendant has previously created or
confirmed). Other state courts have interpreted the term “deception,” or its equivalent, to
require an affirmative act—words or conduct inducing the property owner’s consent at the
time of entry. See Commonwealth v. Starkes, 407 A.2d 853, 856 (Pa. Super. Ct. 1979)
(reversing a burglary conviction because the victim allowed the defendant to enter her
residence upon the belief that he was an acquaintance of her boyfriend and because it was
cold outside, and there was no evidence that the defendant misrepresented his identity,
misstated his purpose, or otherwise deceived the victim); see also State v. McGinnis, 317
S.W.3d 685, 688 (Mo. Ct. App. 2010) (finding deception where the defendant lied to the
victim about her husband’s whereabouts in order to gain access to the residence); State v.
Thomas, 70 S.W.3d 496, 509 (Mo. Ct. App. 2002) (finding deception where the defendant
“gained access through artifice, i.e., by telling [the] victim that he needed to use her phone
when that clearly was not his intention”). Texas, which has a statute similar to our own and
renders consent ineffective when “induced by force, threat, or fraud,” Tex. Penal Code Ann.
§ 1.07(a)(19) (West 2013), requires a fraudulent act on the part of the defendant. See
Eppinger v. State, 800 S.W.2d 652, 654 (Tex. App. 1990) (holding that the defendant did not
engage in fraudulent or deceptive behavior when the victim allowed him to enter upon the
mistaken belief that the defendant was a friend).

        The Court of Criminal Appeals, affirming the aggravated burglary conviction in this
case, relied in great measure on its ruling in State v. Holland, 860 S.W.2d 53 (Tenn. Crim.
App. 1993), a case involving affirmative acts of deception. In that case, Holland went to a
residence where several workers had been hired to paint. By informing the painters that he
had been employed to work in the yard and giving the impression to the owner of the
residence that he worked with the painters, Holland gained entry to the residence on several
occasions throughout the day. Id. at 55-56. Because the evidence established that Holland
had actively created a false impression and otherwise he would not have been allowed inside
the residence to “accomplish[] the felonious deed which prompted his entry,” the aggravated
burglary conviction was upheld on appeal. Id. at 58-59.

      Holland, while instructive, is distinguishable from the case before us on the facts.
Holland misrepresented to the painters that he had been hired to perform yard work and, by

                                              -9-
his actions during the course of the day, was able to convince the owner that he was a
legitimate part of a crew employed to paint the residence. At the end of the work day, he was
permitted to re-enter the residence because he told the owner that he needed to retrieve a set
of keys. Id. at 56. Later, when he returned to the residence and asked permission to again
go inside, this time “to watch television,” the owner of the residence asked him to leave. Id.
All of these actions qualify as “affirmative acts” by which Holland created and then
reinforced a false impression of fact (that he was a member of the painting crew) and false
impressions of intention (that he wanted to enter the residence in order to retrieve the keys
and to watch television). Id. at 58.

        Here, the Court of Criminal Appeals held that the jury could have reasonably inferred
that the Defendant “failed to correct the victim’s false impression that he was entering the
victim’s residence to conduct business as he had several times previously[ and, h]ad it not
been for this false impression, the victim would not have allowed him entry.” State v. Pope,
No. W2012-00033-CCA-R3-CD, 2012 WL 5385206, at *5 (Tenn. Crim. App. Nov. 5, 2012).
This conclusion—that the Defendant failed to correct the victim’s false impression of his
intentions for entering the residence—overlooks two key points. First, the intermediate court
did not address the statutory distinction between affirmative and passive acts of deception.
As noted, by the language of our statute, failing to correct a false impression of intention, a
passive act, does not qualify as deception. Moreover, the State has been unable to produce
evidence of an affirmative act by the Defendant—a misstatement of his actual intentions.
Second, the intermediate court overlooked the fact that there was no testimony over the
course of the trial that either the Defendant or his companion had been inside the residence
on any prior occasion. Although the victim testified that, on the day of the robbery, he had
extended the invitation to enter his residence because the Defendant had gained his trust,
there was no evidence that the Defendant or his companion had asked to come inside in order
to purchase a drink or for any other reason.

        The Superior Court of Pennsylvania has reversed a burglary conviction on facts nearly
identical to those before us. In Commonwealth v. Starkes, the victim was in her residence
when she heard a knock on her front door. 407 A.2d at 854. A man whom the victim
recognized as an acquaintance of her boyfriend, Butch, asked if Butch was at home. The
victim opened the door and allowed the man to enter her residence because she recognized
him and because it was cold outside. Id. After she closed the door, the victim heard other
people on her front porch. Upon learning that they were acquaintances of the man inside the
residence, the victim opened the door again and allowed the other men to enter. Id. Once
inside, the men aimed a gun at the victim and stole several items from the residence. A jury
found them guilty of burglary, id., but the Superior Court of Pennsylvania reversed the
conviction on appeal, id. at 856.



                                             -10-
       The statute at issue in Starkes varied slightly from our state’s definition of burglary.
In Pennsylvania, “[a] person is guilty of burglary if he enters a building or occupied structure,
or separately secured or occupied portion thereof, with intent to commit a crime therein,
unless the premises are at the time open to the public or the actor is licensed or privileged to
enter.” Id. at 855 (emphasis added); see 18 Pa. Cons. Stat. Ann. § 3502(b) (West 2013).
Acknowledging the lack of a statutory definition of “the terms License and Privilege,” the
court in Starkes considered how the burglary statute had been applied to the factual
circumstances of prior cases and concluded that “the element of license and privilege, in the
particular context of the instant case, is quite similar to [the] defense of consent. [L]ike
consent, license and privilege can be vitiated if they are ‘induced by force, duress or
deception.’” 407 A.2d at 855-56; see 18 Pa. Cons. Stat. Ann. § 311(c)(4) (West 2013).
Applying this interpretation of the statute to the facts in that case, the court held that

       [r]egarded in the light most favorable to the Commonwealth, the evidence
       shows that [the victim] “let in” the first man because she recognized him as her
       boyfriend’s acquaintance and because it was cold outside. When the first man
       acknowledged that [the defendant] and another man were with him, [the
       victim] opened her door and let them in too. There is no evidence to suggest
       that any of the three robbers asked to enter in order to visit or to wait for
       Butch, misrepresented their identity, stated, much less misstated their purpose,
       or otherwise deceived [the victim] into allowing them to enter. The only
       conclusion supportable by the evidence is that [the victim] permitted the men
       to enter because she recognized one man and wished to be hospitable to him
       and those with him. No evidence suggested that any of the robbers inveigled
       or deceived [the victim]. We hold, therefore, that the evidence was
       insufficient to prove [the defendant’s] unlicensed or unprivileged entry.

Starkes, 407 A.2d at 856 (emphasis added) (footnote omitted).

       While our General Assembly, unlike other state legislatures, has included passive acts
as a manner of deception, Tennessee Code Annotated section 39-11-106(a)(6)(A)(iii) is
limited to a “[f]ail[ure] to correct a false impression of law or fact.” If there was any
evidence that the Defendant created a false impression of his intention, such as by knocking
on the victim’s door and asking to be allowed inside in order to purchase a drink or escape
the heat, then a conviction for aggravated burglary might be permissible. See, e.g., Eppinger,
800 S.W.2d at 654 (acknowledging that deception could have been found “if, for example,
[the defendant] had knocked on [the victim’s] door and, through the screen, asked for a
cigarette”). The facts of this case, however, do not support that conclusion. Likewise, if
there was any evidence that the Defendant reinforced a false impression of intention or failed
to correct a false impression of fact that influenced the victim to open his door, the

                                              -11-
conviction could stand. But because the Defendant knew that the victim typically served
products through his window and did not allow customers to enter his residence, and because
neither the Defendant nor his companion had entered the residence at any time prior to or on
the day of the robbery, the evidence cannot sustain a conviction for aggravated burglary. In
our view, no rational trier of fact could have concluded that the Defendant deceived the
victim either by reinforcing a false impression of intent to enter the residence in order to
purchase a drink, or by failing to correct a false impression that he was a legitimate customer.

        Under these circumstances, the only conclusion supportable by the evidence is that
the victim permitted the Defendant to enter the residence because he recognized and trusted
him and offered to extend exceptional hospitality to him. Further, even if the victim could
have formed a false impression that the Defendant intended to enter his residence for the
purpose of purchasing a drink, our statute does not allow for a conviction based upon the
Defendant’s failure to correct the victim’s false impression of his intention. To hold
otherwise would mean that in order to obtain “effective consent” from a property owner, a
defendant would have to announce his or her criminal intent prior to obtaining the owner’s
permission to enter a habitation. Such a construction would “ignore[] the statutory definition
of ‘effective consent’. . . [and] every felony committed within a building or habitation would
also constitute burglary. Our legislature did not intend such a result.” State v. Flamini, No.
E2008-00418-CCA-R3-CD, 2009 WL 1456316, at *6 (Tenn. Crim. App. May 26, 2009).

       We have concluded that the evidence presented at trial is insufficient to establish the
offense of aggravated burglary because the Defendant entered the residence with the
effective consent of the victim. For the same reason, a conviction for burglary cannot stand.
Under similar circumstances, we have modified a conviction to a lesser included offense that
was charged to the jury. See, e.g., State v. Swift, 308 S.W.3d 827, 831-32 (Tenn. 2010)
(modifying a conviction for aggravated robbery to “the first offense listed in the jury
instructions that [wa]s supported by the evidence,” the lesser included offense of aggravated
assault). Here, in addition to aggravated burglary and burglary, the jury was also instructed
as to aggravated criminal trespass and criminal trespass. However, the pattern jury
instructions provided at trial did not accurately track the statutory language.3 Under these


       3
           Aggravated criminal trespass of a habitation, a Class A misdemeanor, is committed by a person

       who enters or remains on property when:

                 (1) The person knows the person does not have the property owner’s
                 effective consent to do so; and
                 (2) The person intends, knows, or is reckless about whether such person’s
                 presence will cause fear for the safety of another.
                                                                                             (continued...)

                                                   -12-
circumstances, we believe that the better course is to remand for a new trial on the lesser
included offenses with proper instructions.

                                       IV. Conclusion
       Because the jury was entitled to reject the alibi testimony presented by the Defendant
and accredit the identification testimony by the victim, the evidence sufficiently established
the Defendant’s guilt of aggravated robbery. By the statutory definition of “deception,” no
reasonable factfinder could conclude that the Defendant’s entry of the residence was without
the victim’s “effective consent,” and, therefore, the evidence is insufficient to establish the
Defendant’s guilt of aggravated burglary or burglary. The judgment of the Court of Criminal
Appeals is affirmed in part and reversed in part, and the cause is remanded to the trial court
for a new trial on the lesser included offenses of aggravated criminal trespass and criminal
trespass. Costs of this appeal are taxed to the State of Tennessee.




                                                           _________________________________
                                                           GARY R. WADE, CHIEF JUSTICE




        3
         (...continued)
Tenn. Code Ann. § 39-14-406(a)(1)–(2), (c) (2010) (emphasis added). Criminal trespass, a Class C
misdemeanor, is committed when a “person enters or remains on property, or any portion of property, without
the consent of the owner.” Id. § 39-14-405(a), (f) (2010) (emphasis added). These lesser included offenses,
unlike the offense of burglary, permit a conviction when a person “remains on property.” Cf. id. § 39-14-
402(a)(1)–(2) (requiring, for a burglary or aggravated burglary conviction, that the person “[e]nters” or
“[r]emains concealed” (emphasis added)).

        The pattern instructions provided by the trial judge erroneously included an additional element,
requiring the jury to find that the Defendant “entered or remained on property” and “knew at the time of such
entry that he did not have the [victim’s] effective consent to do so.” See 7 Tenn. Prac. Pattern Jury Instr.
T.P.I.-Crim. 14.06. While the effective consent of a property owner should be evaluated at the time of entry
when the question is whether a defendant “entered” the property, the question of whether a property owner
consented to a defendant’s remaining on the property does not require proof that the entry was without the
effective consent of the owner.

                                                    -13-